SWEENEY, District Judge
(dissenting).
I think that the decision of the District Court should be affirmed. Springdale Finishing Co. v. Commonwealth, 242 Mass. 37, 40, 136 N.E. 250, holds that this tax is a single excise tax. Whether the use of the word “single” was directed to the question of constitutionality or not, the tax itself appeals to me as a single tax made up of the sum of two factors, one applied to income and the other to excess profits. Treating the tax as a single tax, I do not think that the tax on income accrued during 1920, even though it was ascertainable at the close of that year, because under the rule of United States v. Anderson, 269 U.S. 422, 441, 46 S.Ct. 131, 70 L.Ed. 347, all the events, which fixed the amount of the tax and determined the liability of the taxpayer to pay it, could not occur until April 1st when the corporate excess was known.